Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Serah Friedman on 08/23/21.
The application has been amended as follows:
(Proposed Amendment) A hyperspectral imaging system comprising:
a supercontinuum laser source, wherein the supercontinuum laser source has sufficient output optical power such that the hyperspectral imaging system is configured to collect information associated with one or more objects located at a distance between 1 and 20 km from the hyperspectral imaging system, wherein the supercontinuum laser source has a first scan speed in a first direction and a second scan speed in a second direction that is slower than the first scan speed in the first direction, and wherein a light output of the supercontinuum laser source has a spot size that is thinner in the first direction than in the second direction;

	a spectrometer configured to receive light from the one or more objects in the scene; and
	electronics configured to generate a spectral image based on light received from said spectrometer.
(Original) The hyperspectral imaging system of Claim 1, configured to resolve objects located at different distances from the imaging system using received-pulse delay detection and range gating.
(Previously Presented) The hyperspectral imaging system of Claim 1, wherein the supercontinuum laser source comprises a seed optical source and an optical non-linear medium.
(Cancelled)
(Cancelled)
(Cancelled)
(Previously Presented) The hyperspectral imaging system of Claim 1, wherein the supercontinuum laser source is configured to output light in the near-infrared wavelength region.
(Previously Presented) The hyperspectral imaging system of Claim 1, wherein the supercontinuum laser source is configured to output light in a wavelength range between about 1 micron and about 1.8 micron.
(Previously Presented) The hyperspectral imaging system of Claim 1, wherein the supercontinuum laser source is configured to output light in at least 90% of the wavelengths in the wavelength range between about 1 micron and about 1.8 micron.
(Cancelled)
(Cancelled)
(Previously Presented) The hyperspectral imaging system of Claim 1, wherein the average optical power of the light output from the supercontinuum laser source is between about 40 W and about 400 W.
      (Proposed Amendment) The hyperspectral imaging system of Claim 1, wherein the average optical power of the light output from the supercontinuum laser source [[is]] in a wavelength region between about 1.0 micron and about 1.8 micron is between 40 W and 400 W.
(Previously Presented) The hyperspectral imaging system of Claim 3, wherein said seed optical source comprises a pulsed laser and optical pulses output by the pulsed laser have a pulse width in a range between 0.5 ns and about 100 ns.
(Previously Presented) The hyperspectral imaging system of Claim 3, wherein said seed optical source comprises a pulsed laser and optical pulses output by the pulsed laser have a pulse rate frequency in a range between 50 kHz and 5 MHz.
(Original) The hyperspectral imaging system of Claim 1, wherein said transmit optics comprise a focusing optical element.
(Original) The hyperspectral imaging system of Claim 1, further comprising a scanning system configured to scan the light output from the supercontinuum laser source across the scene.
(Cancelled)
(Cancelled) 
(Original) The hyperspectral imaging system of Claim 1, further comprising receive optics configured to propagate light received from the one or more objects in the scene along a receive path towards the spectrometer. 
(Original) The hyperspectral imaging system of Claim 20, wherein the receive optics comprises at least collimating, focusing optics lens, or both. 
(Previously Presented) The hyperspectral imaging system of Claim 1, wherein said spectrometer comprises one or more prisms having wavelength dispersion for wavelengths of the light output by said supercontinuum light source and reflected from the one or more objects. 
(Original) The hyperspectral imaging system of Claim 1, further comprising an array of photodetectors disposed to receive light from said spectrometer, different photodetectors configured to receive light in different respective wavebands from the spectrometer.
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Original) The hyperspectral imaging system of Claim 1, further comprising a receive path directing light received from said one or more objects in said scene to the 
(Original) The hyperspectral imaging system of Claim 1, wherein the supercontinuum laser source is bore-sighted with the spectrometer.
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Previously Presented) The hyperspectral imaging system of Claim 1, wherein the supercontinuum laser source has an irradiance brighter than sunlight in a wavelength range between about 1.0 micron and about 1.4 micron.
(Previously Presented) The hyperspectral imaging system of Claim 1, wherein the supercontinuum laser source has an irradiance brighter than sunlight in a wavelength range between about 1.4 micron and about 1.8 micron.
(Cancelled)
(Cancelled)
(Previously Presented) The hyperspectral imaging system of Claim 1, wherein the one or more objects are located at a distance between 1 km and 4 km.
(Previously Presented) The hyperspectral imaging system of Claim 1, wherein the one or more objects are located at a distance between 2 km and 8 km.
(Cancelled)
(Cancelled)
(Proposed Amendment) The hyperspectral imaging system of Claim 1, the light output is elliptical.
(Proposed Amendment) The hyperspectral imaging system of Claim 1, wherein a lateral dimension of 




Allowable Subject Matter

Claims 1-3, 7-9,12-17,20-23,29-30,37-38,41-42 and 45-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the supercontinuum laser source has sufficient output optical power such that the hyperspectral imaging system can collect is configured to collect information associated with one or more objects located at a distance between 1 and 20 km from the hyperspectral imaging system, wherein the supercontinuum laser source has a first scan speed in a first direction and a second scan speed in a second direction that is slower than the first scan speed in the first direction, and wherein a light output of the supercontinuum laser source has a spot size that is thinner in the first direction than in the second direction; transmit optics configured to propagate light output from the supercontinuum laser source along a transmit path towards the one or more objects in a scene; a spectrometer configured to receive light from the one or more objects in the scene” along with all other limitations of the claim. 

 

Claims 2-3, 7-9, 12-17, 20-23, 29-30, 37-38, 41-42 and 45-46 are allowable due to their dependencies. 
The closest references, LALOVIC (US 20190302083 A1) and Viellerobe et al. (US 20080029711 A1) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886